Citation Nr: 1744777	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  11-08 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS).  

2.  Entitlement to service connection for chronic fatigue syndrome (CFS) as due to an undiagnosed illness.

3.  Entitlement to service connection for fibromyalgia as due to an undiagnosed illness.

4.  Entitlement to service connection for arthralgia as due to an undiagnosed illness.

5.  Entitlement to service connection for a headache condition.

6.  Entitlement to service connection for a skin.   

7.  Entitlement to service connection for a hiatal hernia.
 

REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1985 to August 1996.  The Veteran has additional service with the Army National Guard with confirmed periods of active duty for training (ACDUTRA) from June 1979 to September 1979 and November 2004 to March 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the April 2010 (IBS, CFS, fibromyalgia, arthralgia, skin, headaches) and July 2012 (hiatal hernia) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a March 2017 video hearing in front of the undersigned.  A transcript of the hearing is of record.  

The Board notes that the matters of service connection for CFS, fibromyalgia and arthralgia were previously characterized as a claim to reopen under the provisions of 38 U.S.C.A. § 5108.  D'Amico v. West, 209 F. 3d 1322 (Fed. Cir. 2000).  However, the Veteran submitted an additional service department record relevant to his claim since the last denial in the August 1998 RO rating decision.  Thus, the Board finds that the claims should be considered on the merits without determining whether new and material evidence has been received sufficient to reopen the claim.  38 C.F.R. § 3.156(c) (2016).

The Veteran raised a service connection claim for posttraumatic stress disorder but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2017 Board hearing.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for CFS, fibromyalgia, arthralgia, chronic headache, skin and hiatal hernia conditions are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, throughout the entire appeal period, IBS results in severe symptoms, such as alternating diarrhea and constipation with more or less constant abdominal distress and occasional fecal incontinence.


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 30 percent for irritable bowel syndrome have been met for the entire period of the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.114, Diagnostic Code 7319 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

For initial increased rating claims, once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required for the Veteran's initial increased rating for IBS and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, private treatment records, relevant VA medical records, a VA medical examination, and the Veteran's own contentions.  

Increased rating

The Veteran asserts entitlement to a rating in excess of 10 percent for his IBS.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The General Rating Formula for Diseases and Injuries of the Digestive System provides that a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  Ratings under Diagnostic Codes (DCs) 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  

Under DC 7319 (irritable colon syndrome), a noncompensable rating is assigned for mild symptoms manifested by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent disability rating is assigned for moderate symptoms manifested by frequent episodes of bowel disturbance with abdominal distress.  A 30 percent disability rating is assigned for severe symptoms manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  The 30 percent disability rating is maximum schedular rating available for irritable bowel syndrome.  38 C.F.R. § 4.114, DC 7319. 

VA treatment records from 2011 through 2012 reflect ongoing treatment of IBS, including symptoms of diarrhea, stomach bloat, poor tolerance of greasy or spicy foods, occasional abdominal cramps, a history of blood in stool, and using Metamucil every other day.  See Virtual VA CAPRI records. 
The Veteran was afforded a VA examination in February 2011.  The Veteran reported that his abdominal cramps had worsened to be severe beginning one to two years prior.  He used over-the-counter medications for symptoms of constipation and diarrhea, including enemas and Imodium.  The Veteran had not been hospitalized for the condition since service.  The Veteran was employed full-time and was absent 4 weeks due to severe abdominal pain in the prior 12 month period.  The effect of the condition on the Veteran's usual occupation as a Veteran's service officer was noted to be "significant."  The impact on occupational activities was due to fecal incontinence and pain with the resulting work problem of being assigned different duties, increased tardiness and absenteeism.  The Veteran reported that his day was scheduled around the need to go to the bathroom.  He explained that to prevent soiling himself, he left early and had to arrive at a certain time.  The effect on daily activities was that it prevented sports, was severe on chores, moderate on shopping, recreation and traveling with no effect on feeding, bathing, dressing, toileting, or grooming.  He made special diet choices and was unable to eat certain foods such as salads, spicy foods and dairy.  He felt depressed due to his condition because he was unable to live his life free of worry that he will not soil himself and that he was unable to travel.  

The Veteran and his wife testified regarding IBS symptoms during his March 2017 Board hearing which were largely consistent with those provided at his February 2011 VA examination.  He detailed that he suffered from constipation more often than diarrhea and was going to the store weekly for medications and enemas.  Special work accommodations were made for him because he was provided an office located next to a private restroom.  While working, he used the restroom 2-3 times per day.  He had to interrupt meetings at times due to bowel urgency and had used all of his 5 sick days and 10 days' vacation due to symptoms.  His social life changed due to the condition.  The Veteran's wife reported the Veteran's symptoms of bloat, abdominal pain, blood in stool and his frequent use of enemas.  She attested that they had to cater to his condition due to bowel incontinence and stomach pain, such as having extra underwear or remaining near a bathroom.  This disrupted their life.  


Based on the medical and lay evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that a higher, maximum rating of 30 percent is warranted under DC 7319 for the entire appeal period.  The Veteran has reported complaints of requiring the use of the bathroom at least 2 to 3 times per day in an urgent manner, ongoing and severe abdominal pain, frequent constipation, interruption to activities of daily living and some occupational impairment.  As such, the Board finds IBS results in "severe" symptoms, resulting in alternating constipation and diarrhea and more or less constant abdominal distress and some fecal incontinence.  

The Board finds IBS is the Veteran's predominant disability under 38 C.F.R. § 4.114; therefore, consideration of additional diagnostic codes must be limited to separate and distinct abdominal conditions or diagnostic codes that provide for a disability rating in excess of 30 percent.  38 C.F.R. §§ 4.14, 4.113, 4.114. 

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  See 38 C.F.R. § 4.114, Schedule of Ratings-Digestive System.  Notably, the Board has considered whether a higher rating would be warranted under DC 7332 (impairment of sphincter control) due to the Veteran's complaints of fecal incontinence.  However, there is no evidence that involuntary bowel movements are fairly frequent and involuntary which result in extensive leakage or complete loss of sphincter control, as required for a higher rating under DC 7332.  Notably, the Veteran had not reported that his condition necessitates wearing of a pad, as required for a lower, 30 percent rating.

In light of the above stated reasons, the Board resolves all reasonable doubt in favor of the Veteran and concludes that the criteria for a 30 percent rating for IBS under DC 7319 for the entire appeal period are met.  See 38 C .F.R. § 5107(b); 38 C.F.R. § 3.102, 4.3, 4.7. 




Additional considerations

The Board notes the Veteran's report of occupational impairment which requires his employer to provide him with an office location near a bathroom and interruptions to his work and work schedule due to bowel urgency, abdominal cramping and fecal incontinence.  Nevertheless, records reflect that he has been employed full-time throughout the appeal period.  Accordingly, a claim for a total disability rating based on unemployability has not been raised and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

Additionally, the Board must contemplate whether the case should be referred for an extra-schedular consideration which involves a three step analysis.  See Thun v. Peake, 22 Vet. App. 111(2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.   

In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  Here, the Board has carefully compared the level of severity and symptomatology of the Veteran's IBS with the established criteria found in the rating schedule.  The Board finds that the Veteran's severe symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, the Veteran's current rating for his IBS is based on the severity of his pain and symptoms, including the frequency and severity of his diarrhea, constipation, abdominal distress and fecal incontinence.  There does not appear to be any unaccounted for symptoms which are not adequately addressed by this rating criteria.  Moreover, the rating criteria contemplate higher ratings, but the Veteran has not met the criteria for such.  Thus, the Veteran's disability picture is not unusual or exceptional in this case.  For these reasons, as the rating schedule is adequate to evaluate the Veteran's IBS, referral for extraschedular consideration is not in order.

Further, even if these symptoms were accepted as exceptional or unusual manifestations of the disability as contemplated by 38 C.F.R. § 3.321, referral for extraschedular consideration is not warranted.  As to the second element, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1).  

The Board acknowledges that the Veteran's severe IBS symptoms have some impact on his occupation, as reported, such as tardiness, absenteeism, interruptions and requiring an office located near a bathroom.  Indeed, the Board notes that the condition was noted to have "significant" occupational impairment in the 2011 VA examination.  Here, despite some impact on employment activities, the Veteran has been employed throughout the appeal period.  Significantly, there is no indication that the Veteran has struggled to meet the demands of the position.  For example, there is no report of any disciplinary action or threats of disciplinary action due to poor performance, tardiness or absenteeism.  Further, there is no indication of any hospitalizations for the condition within the prior year.  

To the extent that the Veteran is raising claims for an acquired psychiatric condition such as depression as secondary to his IBS, he may file a claim for such.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating of 30 percent, but no more, for IBS is granted.  


REMAND

Initially, the Board notes that the Veteran asserts service connection for chronic fatigue syndrome, fibromyalgia, and arthralgia as due to an undiagnosed illness under 38 C.F.R. § 3.317 for those who served in the Southwest Asia Theater of operations during the Persian Gulf War.  In this regard, the Veteran asserts that he served in Saudi Arabia/Iraq from August 1990 to May 1991 or January 1991 to May 1991.  See Veteran's claim dated January 2004, March 1998 VA PTSD examination, September 1996 VA audio examination and March 2017 Board hearing.  

The AOJ obtained personnel records from the Army and the Army National Guard, but the Board can find nothing in these records that confirms or definitively refutes a portion of the Veteran's claims.  Service personnel records show that the Veteran served during the Persian Gulf War.  However, his foreign service is only indicated to be in Germany, from May 1987 to May 1990 and records do not indicate that he has received any award, commendation, or medal indicative of his presence or service in the Southwest Asia Theater of operations.  

Despite his contentions that he was in Saudi Arabia/Iraq beginning in August 1990, service treatment records show that the Veteran received emergency treatment January 17, 1991 at an Army hospital in Kentucky.  Of note, a July 1996 exit examination documents the Veteran's report that he participated in Desert Storm and retuned in May 1991.  See STRS dated June 12, 2004 in VBMS, pg. 42, 43 of 75 and pg. 25 of 73.  Significantly, in February 2010, the Veteran submitted an order dated January 29, 1991 for a 5 day temporary duty assignment with a purpose of processing for future movement in support of Desert Storm.  Given the importance of obtaining a definitive answer in regard to whether the Veteran had service in Southwest Asia from August 1990 to May 1991, the Board finds that a remand is required to verify the Veteran's service.  See 38 U.S.C.A. § 5103A(b).  

Turning to the Veteran's skin and headache claims, the Veteran contends the conditions onset while serving in Iraq in 1990 or 1991 due to exposure to chemical cleaning solvents used when cleaning cannons, vaccines, and/or burn pit fumes and insecticides, during his second period of service.  The Veteran reports that the skin condition affects his groin and underarms.  He detailed that he used chemical cleaning solvents frequently as a cannon crewmember that had dripped on his skin, resulted in bleeding blisters which scabbed and he self-treated while in-service.  He sought private treatment post-service by a dermatologist 1996 or 1997 and was instructed to use over-the-counter products.  Due to the observable nature of headache and skin conditions and his confirmed military occupational specialty as a cannon crewmember for over 10 years, the Board finds a VA examination is required.

Finally, the Veteran asserts that a hiatal hernia on-set in approximately 1987 or 1988, while stationed in Germany during his second period of service.  The evidence is unclear as to whether the Veteran has a current diagnosis of a hiatal hernia, though he receives ongoing VA treatment for gastroesophageal disease (GERD).  See VA treatment record dated March 3, 2011 (Virtual VA) and November 2011 VA examination (see summary of hernias).  STRs show that a hiatal hernia was not noted upon entrance examination into all three periods of service in examinations from April 1979, September 1985 and September 2004, despite notations of a childhood hernia repair for his first two periods.  Pertinently, the Veteran had multiple gastrointestinal complaints during his second period of service.  However, no hiatal hernia diagnosis is shown and the July 1996 exit examination is devoid of a hiatal hernia diagnosis.  Regardless, in light of the reported symptoms and documented in-service gastrointestinal complaints, the Board finds a VA examination is required.   

Accordingly, the case is REMANDED for the following action:

1.  Seek any necessary clarification from the Veteran and contact the National Personnel Records Center (NPRC) or appropriate records custodian to verify the Veteran's claimed service in Southwest Asia, including service in Iraq from August 1990 to May 1991.  Ensure that the search effort complies with applicable search procedures for requesting records from a Federal custodian.  38 C.F.R. § 3.159(c)(2).

The Board notes that the Veteran asserts that he was in the 101st Airborne Division (Air Assault), Unit Rear Command Post, 2nd Brigade and the Tactical Command Post (TAC) XVIIIth Airborne Cops Artillery.  See January 2004 VA Form 21-526.  

2.  Obtain any outstanding VA treatment records from the Clarksburg VAMC from prior to July 2010 and beyond June 2012.

3.  Provide the Veteran another opportunity to provide required information needed in order to obtain any private treatment records relevant to his claims, including those from his dermatologist from1996 or 1997 and his primary care physician Dr. Powderly. 

4.  After the development above is completed, afford the Veteran an appropriate VA examination of his claimed hiatal hernia.  The Veteran's claims file (including this remand) must be reviewed by the examiner.  The examiner should provide complete rationale for the conclusions reached. 

Based on a review of the lay and medical evidence of record, indicate whether the Veteran has had a hiatal hernia at any time during the appeal period (beginning May 2010).  

Thereafter, for any diagnosed hiatal hernia condition, if any, indicate whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused or aggravated by his second period of service (October 1985 to August 1996).

5.  After the development above is completed from instructions (1-3) of this remand, and if service in the Southwest Asia Theater of operations is confirmed, afford the Veteran a VA Gulf War examination(s), or equivalent, for his claimed CFS, fibromyalgia, arthralgia conditions.  The Veteran's claims file (including this remand) must be reviewed by the examiner.  The examiner should provide complete rationale for the conclusions reached.

The examiner is asked to indicate whether the Veteran has a diagnosis of any condition considered a chronic disability under 38 C.F.R. § 3.317, including CFS or fibromyalgia, which manifest while serving in the Southwest Asia theater of operations or to a degree of 10 percent or more.  

6.  After the development above is completed from instructions (1-3) of this remand, afford the Veteran appropriate VA examination(s) for his claimed headache and skin conditions.  The Veteran's claims file (including this remand) must be reviewed by the examiner.  The examiner should provide complete rationale for the conclusions reached. 

Based on a review of the lay and medical evidence of record, indicate whether the Veteran has a diagnosis of a chronic headache or skin condition of the underarms and groin. 

Thereafter, for any diagnosed headache or skin condition, indicate whether it is at least as likely as not (50 percent or greater probability) that any condition was caused or aggravated by his second or third period of service (October 1985 to August 1996, November 2004 to March 2005), including exposure to chemical cleaning solvents such as carbon tetrachloride, degreasers and petroleum based products and/or vaccines.  

If service in the Southwest Asia Theater of operations IS confirmed, also consider the impact of exposure to burn pit fumes and insecticides.  

7.  Finally, the claims on appeal should be readjudicated.  If any of the benefits sought remain denied, an appropriate SSOC should be issued and the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


